DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-20 of U.S. Application No. 16/255,427 filed on 01/23/2019 have been examined.
The amendment filed on 05/17/2021 has been entered and fully considered.
Claims 1-6, 8-13, and 15-20 have been amended.
Claims 1-20 are pending in Instant Application.


Response to Arguments
In regards to the claim objections: Applicant’s amendments and arguments with respect to claims 1, 9, and 19 have been fully considered and are persuasive. The previous claim objections to claims 1, 9, and 19 have been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-20 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662